DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 02/09/2022. Claims 1, 4, 6-8, 11, 13-14, 16, 19, and 21 have been amended. Claims 2-3, 5, 9-10, 12, 15, 17-18, and 20 are canceled. Claims 1, 4, 6-8, 11, 13-14, 16, 19, and 21 remain pending and have been considered below.

Response to Arguments
Applicant’s arguments, see page 8, filed 02/09/2022, with respect to the objections to the drawings have been considered and are persuasive. The objections have been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 02/09/2022, with respect to the rejections of claims 1-14, and 16-21 under 35 U.S.C. 112(a) have been considered but are not persuasive. The rejections are sustained. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
On pages 8-9 of Remarks, Applicant asserts that paragraphs [0039], [0040], and [0060] of the specification details the claimed features which renders the claimed invention to be in compliance with section 112(a). The Examiner respectfully disagrees.
In this regard, Applicant simply asserts that paragraphs [0039], [0040], and [0060] of the specification details the claimed features without providing any particular algorithm or specific process to acquire the recommending water consumption and the recommending probability value for the recommending water consumption. 
However, as stated in the previous action, the paragraphs [0039] and [0040] of the specification does not describe how a specific recommending water consumption and a specific recommending probability are obtained from the image of the ground and the humidity information, or what kind of algorithms or specific process the machine learning model uses to obtain the specific recommending water consumption and the specific recommending probability using the image of the ground and the humidity information. The paragraphs [0060] of the specification also broadly and generally describes that the target water consumption may be calibrated using more factors such as the geographical location and the weather condition. However, the specification does not describe how a specific recommending water consumption and a specific recommending probability are obtained from the image of the ground and the humidity information, or what kind of algorithms or specific process the machine learning model uses to obtain the specific recommending water consumption and the specific recommending probability value using the image of the ground and the humidity information.

Applicant’s arguments, see pages 8-9, filed 02/09/2022, with respect to the rejections of claims 1-14, and 16-21 under 35 U.S.C. 112(b) have been considered but are not persuasive. The rejections are maintained. 
On page 10 of Remarks, Applicant asserts that the words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. 
In this regard, the Examiner notes that the “humidity collecting device” is interpreted as a device for collecting humidity of the vicinity of the device according to its plain meaning. However, the Examiner does not agree that the humidity collecting device should be interpreted as a device for collecting humidity of the ground of a specific area (i.e., to be cleaned) even considering its plain meaning. 
Applicant also asserts that claimed term "humidity detecting device" in claim 8 is described in the specification, for example at paragraph 0036 and 0037. 
In this regard, the Examiner notes that paragraph 0036 and 0037 of the specification describes places where the humidity collecting device is disposed, but does not describe how the humidity collecting device detects the humidity information of the ground without touching the ground, i.e., remotely. 
Applicant further asserts that Wikipedia also provides the function of humidity detecting device: A hygrometer is an instrument used to measure the amount of water vapor in air, in soil, or in confined spaces.
In this regard, the Examiner notes that the specification as well as the claim neither describe a hygrometer nor incorporate Wikipedia by reference. In addition, Wikipedia only says that a hygrometer is an instrument used to measure the amount of water vapor in soil, but does not say that all humidity collecting device can measure the amount of water vapor in soil remotely. Moreover, the Examiner does not find any prove that the portion of Wikipedia has been published before the effective filing date of the instant application. 

Applicant’s arguments, see pages 10-13, filed 02/09/2022, with respect to the rejections of claims 1-14, and 16-20 under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 4, 6-8, 11, 13-14, 16, 19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8 and 16 each recites the features “inputting the image of the ground and the humidity value into a first trained machine learning model; obtaining a recommending probability value for every recommended water consumption based on the image of the ground and the humidity value.”  However, the specification and drawings do not specifically provide in clear, exact and concise terms to support how the robot vacuum cleaner obtains every recommended water consumption based on the image of the ground and humidity information value. Also, the specification and drawings do not specifically provide in clear, exact and concise terms to support how the robot vacuum cleaner obtains a recommending probability value for every recommended water consumption. In this regard, the specification broadly and generally describes, in paragraphs [0031]-[0037] and Figure 1, that the image and humidity information are collected, and in paragraphs [0038]-[0042], a machine learning model inputs the image and the humidity information for learning. However, the specification provides no particular algorithms or specific process to obtain a recommending probability value for every recommended water consumption, and to obtain every recommended water consumption based on the image of the ground and the humidity value. Also, the specification broadly and generally describes, for example, in paragraphs [0051]-[0053] that the water output is calibrated based on the humidity information of the ground from a humidity range according to the ground type. However, the specification provides no particular algorithms or specific process to calibrate the water consumption. In other words, these cited paragraphs express the desired end-result of the robot cleaner without sufficiently describe how the function is performed, see MPEP2161.01.  
Claims 4, 6-7, 11, 13-14, 19, and 21 depend from the rejected claims 1, 8, and 16, respectively. Thus, the claims are rejected under 112(a) as being dependent from the rejected claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6-8, 11, 13-14, 16, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8 and 16 each recites the features “inputting the image of the ground and the humidity value into a first trained machine learning model; obtaining a recommending probability value for every recommended water consumption based on the image of the ground and the humidity value.”  In this regard, the specification broadly and generally describes, in paragraphs [0031]-[0037] and Figure 1, that the image and humidity information are collected, and in paragraphs [0038]-[0042], a machine learning model inputs the image and the humidity information for learning. However, the specification provides no particular algorithms or specific process to obtain a recommending probability value for every recommended water consumption, and to obtain every recommended water consumption based on the image of the ground and the humidity value. Thus, it is unclear as to how every recommended water consumption can be obtained based on the image of the ground and humidity information value, and how a recommending probability value for every recommended water consumption can be obtained.
Claims 1, 8 and 16 each recites the limitation “for every recommended water consumption.”  It is unclear what is meant by this limitation. In other words, the limitation “for every recommended water consumption” implies that multiple recommended water consumptions are obtained or exist before the step. However, the claim does not recite a step for obtaining multiple recommended water consumptions.
Claims 1, 8 and 16 each further recites the limitation “detect a humidity value of the ground.” It is unclear what is meant by the limitation “a humidity value of the ground.” In this regard, the specification describes, in paragraph [0037], that “[i]n order to avoid above situations, in some embodiments of the present disclosure, the humidity collecting device may be disposed on or near a driving wheel at the bottom of the robot vacuum cleaner, where it is close to the ground, but will not touch the ground, thus ensuring the collection of humidity signals.” Thus, the humidity value detected by the humidity detecting device without touching the ground or sending any medium can be affected by the humidity in the air around the robot vacuum cleaner. Accordingly, the humidity value detected by the humidity detecting device may be different from a real humidity value of the ground. Thus, It is unclear as to what the limitation “a humidity value of the ground” exactly means.
Claims 4, 11 and 19 each recites the limitation “a target area coordinate where the ground is positioned.”  It is unclear what is meant by this limitation. In other words, what does the limitation “the ground is positioned” means? Also, how can a coordinate of the ground be acquired even though the ground is not a specific place.
Claims 4, 11 and 19 each further recites the limitation “the target area.”  There is insufficient antecedent basis for this limitation in the claim. 
Claims 3, 5-7, 9-10, 12-14, 18, and 20-21 depend from the rejected claims 1, 8, and 16, respectively. Thus, the claims are rejected under 112(b) as being dependent from the rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US2019/0038105 A1; hereinafter “Park”) in view of Xun (CN106923756A; hereinafter “Xun”), and further in view of Noh et al. (US2019/0320867 A1; hereinafter “Noh”).

Regarding Claim 1:
Park teaches: 
A method for controlling a robot vacuum cleaner (claim 14: a  method of controlling a robot cleaner; Abstract: The robot cleaner controls an amount of water supplied to the rotation mop), comprising: 
controlling the robot vacuum cleaner to acquire an image of ground to be cleaned (para. [0032]: The floor detection unit 120 determines an attribute of the material of the floor. The floor detection unit 120 may include a light source and an image sensor or camera, and the image sensor may obtain image information corresponding to a reflection of light from the light source. The obtained images may be compared or otherwise processed to determine the material of the floor); 
controlling the robot vacuum cleaner to detect a humidity value … (para. [0065]: The controller 100 may measure the water content rate (--humidity value) according to the measured slip rate); 
inputting the image of the ground (para. [0032]: The obtained images may be compared or otherwise processed to determine the material of the floor) and the humidity value (para. [0066]: Referring to FIG. 10, the step S500 of controlling the water content rate of the robot cleaner 10 may include a step S510 of comparing (-- which implies inputting) a set water content rate with an actual water content rate (-- the humidity value) measured in the above process) …; 
obtaining … every recommended water consumption based on the image of the ground and the humidity value (para. [0073]: --- The controller adjusts an amount of water (-- obtaining every recommended water consumption) supplied to the rotation mop based on the information of the floor (-- based on the image of the ground) detected by the floor detection unit and the slip rate (-- which corresponds to the humidity value since an actual water content rate is obtained based on the slip rate) measured in the reference motion; para. [0066]: Referring to FIG. 10, the step S500 of controlling the water content rate of the robot cleaner 10 may include a step S510 of comparing a set water content rate with an actual water content rate (-- the humidity value) measured in the above process); 
selecting the recommended water consumption … as target water consumption (para. [0073]: --- The controller adjusts an amount of water (-- which also teaches selecting the recommended water consumption as target water consumption) supplied to the rotation mop based on the information of the floor detected by the floor detection unit and the slip rate measured in the reference motion; para. [0066]: Referring to FIG. 10, the step S500 of controlling the water content rate of the robot cleaner 10 (-- which also teaches selecting the recommended water consumption as target water consumption) may include a step S510 of comparing a set water content rate with an actual water content rate measured in the above process); and
controlling the robot vacuum cleaner to clean the ground according to the target water consumption (para [0068]: When the actual water content is less than the set water content, the controller 100 may operate a pump (S530) to supply the water stored in a water tank 32 to the spin mop 40. When the robot cleaner omits the pump 34 and includes, instead, a water control valve to regulate a flow of water to the spin mop 40, step S530 may include the controller 100 operating the water control valve to supply the water stored in a water tank 32 to the spin mop 40. Thereafter, the controller 100 may operate the drive motor to move the robot cleaner (S535), and mop the floor with a damp cloth associated with the spin mop 40).  
Park is silent about: 
… detect a humidity value of the ground;
inputting … into a first trained machine learning model; 
obtaining a recommending probability value for every […consumption …] 
selecting […consumption …] with highest recommending probability value as target […consumption].
Xun teaches: 
… detect a humidity value of the ground (Figs. 1-6 & page 4: --- The control unit controls clean robot according to the sensing signal that the humidity sensor treats operation surface humidity of the ground (--a humidity value of the ground) to be cleaned).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s robot cleaner by enhancing Park’s robot cleaner to detect surface humidity using the humidity sensor instead of the water content rate in the mop, as taught by Xun, to obtain the humidity of the surface. 
The motivation is to improve the cleaning efficiency and protect the floor surface to be cleaned by considering the humidity information of the floor.
Park in view of Xun is silent about: 
inputting … into a first trained machine learning model; 
obtaining a recommending probability value for every […consumption …] 
selecting […consumption …] with highest recommending probability value as target […consumption].
Noh teaches: 
inputting … into a first trained machine learning model (para. [0184]: The controller 140 may include: an obstacle recognition module 144 which recognizes an obstacle, which is pre-learned using machine learning, from an input image (-- inputting the image into a first trained machine learning model; here, the image corresponds to the image of the ground and the humidity value); para. [0183]: The moving robot 100 according to an embodiment of the present invention may perform obstacle recognition and avoidance driving based on machine learning); 
obtaining a recommending probability value for every […consumption …] (para. [0151]: A similarity level of each level may be calculated by comparing feature distribution at each location with recognition feature distribution at each location according to a predetermined sub-comparison rule. A similarity level (probability) is calculated (-- obtaining a recommending probability value) for each location (-- for every location; here, the location corresponds to recommended water consumption which is based on the image); 
selecting […consumption …] with highest recommending probability value as target […consumption] (para. [0151]: A similarity level (probability) is calculated for each location, and a location having the highest probability (-- with highest recommending probability value) may be determined as the current location (-- selecting as target location)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Xun’s robot cleaner by enhancing Park in view of Xun’s robot cleaner to adopt the machine learning model and input the image information and the water content rate into the machine learning model, as taught by Noh, to obtain an optimal amount of water by finding the highest probability.
 The motivation is to improve the cleaning efficiency and protect the floor surface to be cleaned by controlling the amount of water using an optimal value trained by machine learning algorithm.

Regarding claim 8:
Claim 8 recites an apparatus which corresponds to a method of claim 1, and contains no additional limitations. Therefore claim 8 is rejected by applying the same rationale used to reject claim 1 above.

Regarding claim 16:
Claim 16 recites a non-transitory computer readable storage medium which corresponds to a method of claim 1, and contains no additional limitations. Therefore claim 16 is rejected by applying the same rationale used to reject claim 1 above.

Claims 4-5, 9, 11-12, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US20190038105A1; hereinafter “Park”) in view of Xun (CN106923756A; hereinafter “Xun”), and further in view of Noh et al. (US2019/0320867 A1; hereinafter “Noh”) and Liu et al. (US20180073758A1; hereinafter, “Liu”).

Regarding Claim 4:
Park in view of Xun and Noh teaches: 
	The method according to claim 1, further comprising: 
Park further teaches: 
… 
calibrating the target water consumption by utilizing the target area … and the … information (para. [0073]: --- The controller adjusts an amount of water supplied to the rotation mop based on the information of the floor detected by the floor detection unit and the slip rate measured in the reference motion. --- Note that the information of the floor detected by the floor teaches the target area; adjusts an amount of water based on the information of the slip rate suggests calibrating the target water consumption by utilizing other information (e.g., the weather information)).
Park in view of Xun and Noh is silent about: 
acquiring a target area coordinate where the ground is positioned and weather information of the target area; and 
calibrating … by utilizing the target area coordinate and the weather information.
Liu teaches:
acquiring a target area coordinate where the ground is positioned and weather information of the target area (para. [0040]: an area and a current humidity of the space to be humidified are obtained --- Note that an area teaches the target area coordinate; a current humidity of the space teaches the weather information; Further note that the claim and the specification does not specify how an exact coordinate of the target area is obtained, thus the limitation “a target area coordinate” is interpreted as a place or area where the vacuum cleaner is position); and 
calibrating … by utilizing the target area coordinate and the weather information (para. [0040]: In step A2, the water amount required for the humidifier … is determined in accordance with the area, the current humidity … of the space to be humidified --- Note that the water amount is determined in accordance with the area and the current humidity of the space to be humidified teaches calibrating the target water consumption by utilizing the target area coordinate and the weather information).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Xun and Noh’s robot cleaner by enhancing Park in view of Xun and Noh’s robot cleaner to adjust the water content rate by utilizing a current humidity of the area, as taught by Liu, to supply an amount of water to the rotation mop with optimum humidity. 
The motivation is to improve the cleaning efficiency and protect the floor surface to be cleaned by supplying an optimal amount of water to the rotation mop in accordance with the area and the current humidity of the space.

Regarding Claim 6:
Park in view of Xun and Noh and Liu teaches: 
The method according to claim 4 further comprises: after acquiring the target area coordinate and the weather information … 
Park in view of Xun and Noh teaches: 
inputting the image of the ground, the humidity value … into a … trained machine learning model; obtaining the recommending probability value for every recommended water consumption based on the image of the ground, the humidity value …; and selecting the recommended water consumption with the highest recommending probability value as the target water consumption (-- see the rejection of claim 1 above).
Liu further teaches: 
… the target area coordinate and the weather information … (-- see the rejection of claim 4 above).
Park in view of Xun does not explicitly say that: 
inputting … information into a second trained machine learning model; 
obtaining the recommending probability value … based on the … information. 
However, Noh teaches: 
For example, the obstacle recognition module 144 may include Deep Neural Network (DNN), such as Convolutional Neural Network (CNN) (-- for example, a first trained machine learning model), Recurrent Neural Network (RNN) (-- for example, a second trained machine learning model), and Deep Belief Network (DBN), which are trained using deep learning (see para. [0190]); The location recognition module 142 converts at least one recognition descriptor information, acquired from an acquisition image of an unknown current location, into location information (e.g., feature distribution at each location) subject to comparison and comparable location (e.g., sub-recognition feature distribution) according to a predetermined sub-conversion rule (see para. [0150]); A similarity level of each level may be calculated by comparing feature distribution at each location with recognition feature distribution at each location according to a predetermined sub-comparison rule. A similarity level (probability) is calculated for each location, and a location having the highest probability may be determined as the current location (see para. [0151]); For example, a CNN, one of deep learning structures, is embedded in the obstacle recognition module 144, and the pre-trained CNN may recognize an attribute of an obstacle included in input data and output a result of the recognition (see para. [0431]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Xun’s robot cleaner by enhancing Park in view of Xun’s robot cleaner to input additional information such as the target area coordinate and the weather information into an additional machine learning model, as taught by Noh, to obtain an optimal rate of output water by finding the highest probability trained by the additional information and machine learning algorithm. 
The motivation is to improve the cleaning efficiency and protect the surface to be cleaned by controlling water output using an optimal value trained by machine learning algorithm.

Regarding Claim 7:
Park in view of Xun and Noh and Liu teaches: 
The method according to claim 4, wherein the method is executed by …, and the method further comprises: … the target water consumption … the robot vacuum cleaner … the target water consumption is obtained.  
Park in view of Xun is silent about: 
wherein the method is executed by a cloud server, and the method further comprises: sending the target water consumption back to the robot vacuum cleaner after the target water consumption is obtained.  
Noh teaches: 
wherein the method is executed by a cloud server, and the method further comprises: sending the target water consumption back to the robot vacuum cleaner after the target water consumption is obtained (para. [0221]: a server 70 may include a communication unit 720, a storage unit 730, a learning module 740, and a processor 710; para. [0223]: Meanwhile, the server 70 may be a server run by a home appliance manufacturer such as a manufacturer of the moving robot 100, a server run by a service provider, or a cloud server; para. [0224]: The communication unit 720 may receive various types of data, such as state information, operation information, and manipulation information, from a gate way or a home appliance, such as a mobile terminal and a moving robot 100; para. [0225]: The communication unit 720 may transmit data corresponding to various types of received information to a gateway or a home appliance, such as a mobile terminal and the moving robot 100.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Xun’s robot cleaner by enhancing Park in view of Xun’s robot cleaner to allow data to be transferred between the cloud server and the clean robot, as taught by Noh, to calculate an optimal rate of output water by an application server. 
The motivation is to utilize the application server’s higher performance in calculating the rate of output water with optimum humidity. 

Regarding claim 11:
Claim 11 recites the apparatus which corresponds to the  method of claim 4, and contains no additional limitations. Therefore claim 11 is rejected by applying the same rationale used to reject claim 4 above.

Regarding claim 13:
Claim 13 recites the apparatus which corresponds to the method of claim 6, and contains no additional limitations. Therefore claim 13 is rejected by applying the same rationale used to reject claim 6 above.

Regarding claim 14:
Claim 14 recites the apparatus which corresponds to the method of claim 7, and contains no additional limitations. Therefore claim 14 is rejected by applying the same rationale used to reject claim 7 above.

Regarding claim 19:
Claim 19 recites the non-transitory computer readable storage medium which corresponds to the method of claim 4, and contains no additional limitations. Therefore claim 19 is rejected by applying the same rationale used to reject claim 4 above.
 
Regarding claim 21:
Claim 21 recites the non-transitory computer readable storage medium which corresponds to the method of claim 6, and contains no additional limitations. Therefore claim 21 is rejected by applying the same rationale used to reject claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al. (US20140209122A1) provides a robot cleaner for measuring an amount of water of a cleaning tool based on capacitance, and a control method thereof. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571)-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 3664



/KHOI H TRAN/ Supervisory Patent Examiner, Art Unit 3664